                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            1:20-cv-00613-CCE-LPA


NATIONAL ASSOCIATION FOR                   )
THE ADVANCEMENT OF                         )
COLORED PEOPLE ALAMANCE                    )
COUNTY BRANCH, et al.,                     )
                                           )
Plaintiffs,                                )      PLAINTIFFS’ SECOND MOTION
                                           )      FOR TEMPORARY RESTRAINING
       v.                                  )      ORDER AND PRELIMINARY
                                           )      INJUNCTION
JERRY PETERMAN, et al.,                    )
                                           )      (Oral Argument Requested)
Defendants.                                )


       Pursuant to Fed. R. Civ. P. 65 and LR 65.1, Plaintiffs Alamance County Branch of

the National Association for the Advancement of Colored People (“NAACP”), Tamara O.

Kersey, Carleen Tenae Turner, Terence Colin Dodd, Destiny Clarke, Annie Simpson,

Nerissa Rivera, Adam Rose, and Gregory Drumwright (collectively, “Plaintiffs”) move

this Court to temporarily restrain and preliminarily enjoin Defendants from (1) enforcing

policies and practices that violate Plaintiffs’ rights to free speech, assembly, and

association by banning protest at and around the Alamance County Historic Courthouse

(“Courthouse”) in downtown Graham, North Carolina, and (2) promulgating and enforcing

emergency orders, including specifically the July 10 Order, that also violate these rights.

Plaintiffs request oral argument under LR 65.1(b).

       In support of this motion, Plaintiffs state as follows:

                                                  1



      Case 1:20-cv-00613-CCE-LPA Document 47 Filed 07/28/20 Page 1 of 7
1.     Plaintiffs are an organization and individuals who have recently engaged in or

attempted to engage in protests near the Courthouse, where a Confederate monument

prominently stands. On July 2, 2020, Plaintiffs filed a complaint raising First Amendment

and Fourteenth Amendment due process challenges to a Graham City Ordinance that

restricted the rights of Plaintiffs to protest and demonstrate in Graham, as well as to

Defendants’ practices of blocking Plaintiffs’ anti-racist protest activities through

restrictions on access to the Courthouse area and repeated issuance of “State of Emergency

Declarations.”

2.     Also on July 2, Plaintiffs filed a motion seeking a temporary restraining order (TRO)

and preliminary injunction to restrain further enforcement of the Ordinance. DE 2. On July

6, 2020, the Court entered a consent TRO restraining enforcement of the Ordinance. DE

15.

3.     The City of Graham subsequently repealed the Ordinance and on July 15, 2020,

Plaintiffs withdrew their motion. DE 23.

4.     On July 17, 2020, Plaintiffs filed an amended complaint. DE 27. The amended

complaint alleges that, despite the repeal of the Ordinance, Defendants continue to violate

the First and Fourteenth Amendments by maintaining a policy and practice of prohibiting

protesters from speaking or assembling on or near Courthouse grounds, including the

sidewalk in front of the Courthouse, the Courthouse steps, and the sidewalk surrounding

the Confederate monument, despite a long tradition of allowing people to assemble there.


                                                2



      Case 1:20-cv-00613-CCE-LPA Document 47 Filed 07/28/20 Page 2 of 7
5.     Plaintiffs further allege that Defendant Peterman has issued and Defendants have

enforced repeated “State of Emergency” orders that are unsupported by actual or imminent

emergencies and impermissibly limit the right to protest in Graham, especially on and

around Courthouse grounds. The emergency order issued on July 10 remains in place.

6.     As demonstrated in the attached exhibits and supporting brief, Plaintiffs meet all

four requirements for a temporary restraining order and preliminary injunction.

7.     First, Plaintiffs are likely to succeed on the merits of their First Amendment claim

because Defendants are restricting speech in a traditional public forum, and this restriction

cannot survive heightened scrutiny. Moreover, the July 10 Emergency Order that is

currently in effect has no factual basis and operates as an unconstitutional suppression of

speech.

8.        Second, Plaintiffs will suffer irreparable harm absent preliminary relief because

“loss of First Amendment freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976).

9.     Third, the balance of equities favors Plaintiffs—while Plaintiffs will likely suffer

irreparable harm without relief, Defendants would not be harmed by the enjoining of likely

unconstitutional policies and practices.

10.    Fourth, an injunction would serve the public interest because it would uphold

Plaintiffs’ constitutional rights and enable them and others to exercise fundamental First

and Fourteenth Amendment rights during the pendency of this litigation.


                                                 3



      Case 1:20-cv-00613-CCE-LPA Document 47 Filed 07/28/20 Page 3 of 7
11.    Plaintiffs should not be required to post a security bond because Defendants will not

be harmed if a TRO and preliminary injunction are granted. See Pashby v. Delia, 709 F.3d

307, 332 (4th Cir. 2013) (“[T]he district court retains the discretion to set the bond amount

as it sees fit or waive the security requirement.”); Planned Parenthood of Cent. N.C. v.

Cansler, 804 F. Supp. 2d 482, 501 (M.D.N.C. 2011) (“Given the lack of any monetary

injury to Defendant, no bond will be required.”); Doe v. Pittsylvania Cty., Va., 842 F. Supp.

2d 927, 937 (W.D. Va. 2012) (fixing security bond at $0 because “there can be no monetary

damages or other harm to the Board from conducting its meetings in a manner consistent

with the Establishment Clause[.]”); Complete Angler, LLC v. City of Clearwater, Fla., 607

F. Supp. 2d 1326, 1335 (M.D. Fla. 2009) (“Waiving the bond requirement is particularly

appropriate where a plaintiff alleges the infringement of a fundamental constitutional

right.”).

12.    Defendants will be contemporaneously notified of the filing of this Motion via

counsel who have already appeared in this matter and who receive notices through this

Court’s electronic filing system. Plaintiffs’ original Complaint, DE 1, and First Amended

Complaint, DE 27, have also put Defendants on notice regarding the issues raised in this

Motion. Accordingly, further notice should not be required before issuance of a TRO. See

Fed. R. Civ. P. 65(b)(1)(B).



WHEREFORE, Plaintiffs respectfully request that this Court:


                                                 4



       Case 1:20-cv-00613-CCE-LPA Document 47 Filed 07/28/20 Page 4 of 7
      (a) Set a date on which to hear oral argument on this motion;

      (b) Temporarily restrain and preliminarily enjoin Defendants from enforcing

          policies and practices that violate Plaintiffs’ rights to free speech, assembly, and

          due process by restricting protest at and around the Alamance County Historic

          Courthouse (“Courthouse”) in downtown Graham, North Carolina, including:

          (1) the ban on protest there; (2) barricading access to the grounds; and (3) the

          July 10 Order, which also violates these rights;

      (c) Order Defendants to immediately notify their officers, attorneys, agents,

          employees, and other persons in active concert or participation with them, of any

          temporary restraining order or preliminary injunction that is entered;

      (d) Waive the requirement of a security bond; and

      (e) Order such other relief as this Court deems just and equitable.



Respectfully submitted this 28th day of July, 2020.

/s/ Kristi L. Graunke
 Kristi L. Graunke                                       Vera Eidelman
 North Carolina Bar No. 51216                            New York Bar No. 5646088
 kgraunke@acluofnc.org                                   veidelman@aclu.org
 Daniel K. Siegel                                        Emerson Sykes
 North Carolina Bar No. 46397                            New York Bar No. 5020078
 dsiegel@acluofnc.org                                    esykes@aclu.org
 ACLU of North Carolina                                  ACLU Foundation
 P. O. Box 28004                                         125 Broad Street, 18th Floor
 Raleigh, NC 27611-8004                                  New York, NY 10004
 Tel: 919-354-5066                                       Tel: 212-549-2500


                                                 5



      Case 1:20-cv-00613-CCE-LPA Document 47 Filed 07/28/20 Page 5 of 7
/s/ Elizabeth Haddix                            /s/ C. Scott Holmes
Elizabeth Haddix                                C. Scott Holmes
North Carolina Bar No. 25818                    Lockamy Law Firm
ehaddix@lawyerscommittee.org                    North Carolina State Bar No. 25569
Mark Dorosin                                    scott.holmes@lockamylaw.com
North Carolina Bar No. 20935                    3130 Hope Valley Road
mdorosin@lawyerscommittee.org                   Durham, North Carolina 27707
Lawyers’ Committee for Civil Rights Under Law   Tel: 919-401-5913
P.O. Box 956
Carrboro, NC 27510
Tel. 919-914-6106

                                                Counsel for Plaintiffs




                                          6



    Case 1:20-cv-00613-CCE-LPA Document 47 Filed 07/28/20 Page 6 of 7
                            CERTIFICATE OF SERVICE


      I certify that on July 28, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will provide notice to all counsel of record.




                                                        s/ Kristi Graunke
                                                        Counsel for Plaintiffs




      Case 1:20-cv-00613-CCE-LPA Document 47 Filed 07/28/20 Page 7 of 7
